department of the treasury internal_revenue_service washington d c date un mun _f bal l h ' dollar_figure sof co-o0 yiy sghg oo -o contact person identification_number telephone number t eo b4 employer_identification_number legend dear taxpayer we have considered b’s ruling_request dated date along with supplemental correspondence concerning the application of sec_4941 of the internal_revenue_code to b's proposed payment of trustee fees facts b is a charitable_trust created under the laws of the state of c income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 and is a private_foundation within the meaning of sec_509 b supports and promotes the arts together with other charitable scientific and educational organizations by making direct grants to public_charities private operating_foundations and other qualifying c organizations at the discretion of the b's trustees b is exempt from federal originally three individuals served as trustees of b however one trustee recently passed away and a new trustee will not be appointed to succeed him the trustees have each assumed all of the numerous duties that are imposed on a trustee in the state of c these services include but are not limited to physical custody and management of the assets accurate record keeping responsibility for personnel matters and investment decisions and investigating making and monitoring grants to other charitable institutions b has no president or similar officer rendering substantial services to b the trustees have assumed the responsibility of performing services normally performed by a president vice president and similar officers additionally the trustees have indicated that they will be providing certain professional services normally contracted for by trusts b intends to compensate and reimburse reasonable expenses of its two trustees for the performance of personal services in accordance with b’s trust agreement the trust agreement provides a trustee shall be entitled to compensation and reimbursement of reasonable expenses including reasonable advances for expenses anticipated in the immediate future for the performance of personal services as defined in sec_53 d -3 c and such compensation and reimbursement of reasonable expenses shall not be excessive the trustees shall consider the fees charged by e or its successors in determining the amount of compensation payable to the trustees b has represented that e is not a trustee or otherwise a disqualified_person as defined in sec_4946 of the code b has provided a schedule of fees of e’s trust services the fees are based on a fixed percentage of the fair_market_value as of the end of each month of the assets under management with a sliding scale dependent upon the amount of assets under management while managing a_trust and its investments e may employ third parties to sub-advise commingled funds or to separately sub-advise an account in accordance with e's policy this additional expense passes through to the trust e charges additional fees that may be necessary in situations involving the sale of assets other than marketable_securities e's policy is to charge a transaction fee for the sale of assets other than marketable_securities finally e collects these fees whether serving as sole trustee or co-trustee b has provided an affidavit by the senior vice president of e stating that the fees charged by e are comparable to and representative of the fees charged by similar institutions for similar services b intends to pay each of its two trustees as co-trustees a fee less than the fee charged by e b's trustees will be paid using a similar sliding fee structure as e however the fee paid to the trustees will include third parties sub-advisor fees and be capped b will compensate one of its trustees whichever of the two trustees is actively involved in the sale a transaction fee for sales of assets other than marketable_securities b represents that all fees to be charged by the trustees to b for their services as trustees are reasonable for the services rendered in accordance with industry practice and consistent with local laws governing fiduciaries ruling requested b requests a ruling that the payment of trustee's fees as provided for in the b's trust agreement and under e's fee arrangement does not constitute self-dealing under sec_4941 of the code law sec_501 of the code provides in part an exemption from federal_income_tax for a corporation organized and operated exclusively for charitable scientific or educational_purposes ait provided no part of the corporation's net_earnings inure to the benefit of any private_shareholder_or_individual sec_509 of the code provides that unless specifically excepted a domestic or foreign organization described in sec_501 is a private_foundation and subject_to the excise_taxes of chapter sec_4941 of the code imposes a tax on each act of self-dealing between a private_foundation and a disqualified_person as defined in sec_4946 sec_4941 of the code provides that the term self-dealing includes any direct or indirect payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person sec_4941 d e of the code provides that the term self-dealing includes any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4941 of the code provides that the payment of compensation by a private_foundation to a disqualified_person for personal services which are reasonable and necessary to carry out the exempt_purpose of the foundation shall not be an act of self-dealing if the compensation is not excessive sec_53 d -1 a of the foundation and similar excise_taxes regulations provides that for purposes of sec_4941 the term self-dealing means any direct or indirect transaction described in sec_53_4941_d_-2 of the regulations for purposes of this section it is immaterial whether the transaction results in a benefit or detriment to the private_foundation sec_53 d -3 c of the regulations provides that the payment of compensation and the payment or reimbursement of expenses including reasonable advances for expenses anticipated in the immediate future by a private_foundation to a disqualified_person for the performance of personal services which are reasonable and necessary to carry out the exempt purposes of the private_foundation shall not be an act of self-dealing if such compensation or payment or reimbursement is not excessive for purposes of this subparagraph the term personal services includes the services of a broker serving as agent for the private_foundation but not the services of a dealer who buys from the private_foundation as principal and reseils to third parties sec_4946 of the code describes a disqualified_person as including a foundation_manager as that term is described in sec_4946 sec_4946 of the code defines a foundation_manager as an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation and with respect to any act or failure to act the employees of the foundation having authority or responsibility with respect to such act or failure to act ay ‘ sec_1_162-7 of the income_tax regulations provides that it is in general just to assume that reasonable and true compensation is only such amount as would ordinarily be paid for like services by like enterprises under like circumstances analysis b’s trustees are disqualified persons under sec_4946 of the code thus b's proposal to compensate the trustees for personal services will constitute self-dealing under sec_4941 unless the compensation is reasonable and necessary to carry out the exempt_purpose of b and is not excessive b’s trust agreement includes a provision for the compensation and reimbursement of reasonable expenses the trust agreement mandates that the trustees consider the fees charged by e in determining the amount of compensation payable to the trustees b has given consideration to the fees charged by e and has adopted a fee structure for its trustees which is less than e comparable to and representative of fees normally charged by similar institutions for similar services b has provided information that indicates that the fees charged by e are b's trustees have each assumed all of the duties imposed on a trustee by c law the trustees perform all of the services that e typically performs when serving as a trustee additionally b’s trustees have assumed the responsibility of performing services that are typically performed by a president vice president or similar officers furthermore the trustees have indicated that they will be providing certain professional services normally contracted for by trusts b has represented that the fees paid to its trustees are reasonable based upon the nature of the duties assumed by the trustees and the fees are less than the fees charged by institutions for similar services based upon this representation the compensation arrangements meet the requirements of sec_4941 d e of the code and sec_53 d -3 c of the regulations ruling based upon the representations b submitted b’s fee compensation arrangement for its trustees as provided for in the b's trust agreement will not constitute self-dealing under sec_4941 of the code except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the transaction described above under any other provision of the internal_revenue_code with respect to reimbursement of reasonable expenses including reasonable advances for expenses anticipated in the immediate future as provided for in b's trust agreement b should be mindful that sec_53 d -3 c of the regulations generally caps reasonable advances to not ordinarily exceed dollar_figure because this ruling could help resolve future questions about your federal_income_tax status you should keep it in your permanent records old ' this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely bereta v drek gerald v sack manager exempt_organizations technical group
